Citation Nr: 0710008	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  01-06 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 
40 percent for degenerative disc disease of the lumbar spine.   

2.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities. 
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 



INTRODUCTION

The veteran served on active duty from June 1972 to June 
1978.     

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in July 2000, June 2001, 
and February 2004 of the Department of Veterans Affairs (VA), 
Regional Offices (RO), in Atlanta, Georgia, and Phoenix, 
Arizona.  The July 2000 rating decision assigned a 40 percent 
rating to the lumbar spine disability from January 31, 2000.  
The June 2001 rating decision denied entitlement to a rating 
in excess of 40 percent for the lumbar spine disability and 
entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.  

In January 2004, this matter was transferred to the RO in 
Phoenix, Arizona, from the RO in Atlanta, Georgia.   


FINDINGS OF FACT

1.  The service-connected degenerative disc disease of the 
lumbar spine is principally manifested by complaints of 
constant pain in the low back with pain radiating down the 
right leg and occasionally radiating down the left leg and 
objective findings of tenderness to deep palpation to the 
paravertebral regions and severe limitation of motion with 
painful motion.     

2.  There is no objective evidence of pronounced disc disease 
with persistent symptoms, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc; ankylosis of the entire thoracolumbar spine or the 
entire spine; or intervertebral disc disease with 
incapacitating episodes having a duration of at least 6 weeks 
during the past 12 months.    

3.  Service connection is in effect for degenerative disc 
disease of the lumbar spine which is rated as 40 percent 
disabling.  

4.  The veteran's service-connected disability does not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 
40 percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006).  

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2001, May 2004, and 
December 2004.  The letters notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for an increased rating and a claim for a total rating 
based on individual unemployability due to service-connected 
disabilities, as well as what information and evidence must 
be provided by the veteran and what information and evidence 
would be obtained by VA.  He was also told to inform VA of 
any additional information or evidence that VA should have, 
and was told to submit evidence in support of his claim to 
the RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Elements (1) (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service) are not at issue.  Regarding elements (4) 
and (5) (degree of disability and effective date), the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal in a March 2006 letter.   

Although the May 2004 and December 2004 VCAA notice letters 
and the March 2006 Dingess notice letter were provided to the 
veteran subsequent to the initial AOJ unfavorable decision, 
the Board finds that there is no prejudice to the veteran.  
After the May 2004 and December 2004 VCAA notice was 
provided, the veteran had almost two years to respond to the 
notice and submit additional evidence in support of his 
claims before the claims were certified to the Board.  After 
the March 2006 VCAA letter was provided, the veteran had 
several months to respond to the notice and submit additional 
evidence in support of his claims before the claims were 
certified to the Board.  The claims were readjudicated in 
July 2005 and July 2006.  The veteran has not alleged any 
prejudice.  The Board finds that the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.      

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims, and the duty to assist 
requirements have been satisfied.  All available service 
medical records were obtained.  VA treatment records dated 
from 1997 to 2006 from the VA medical facilities in Lake 
City, Florida, and the Northern Arizona Healthcare System 
have been obtained.  Records from the veteran's chiropractor, 
Dr. R.C., Dr. T.W., Dr. C.H., B. Family Practice, and K.P. 
are associated with the claims folder.  The veteran's Social 
Security Administration records are associated with the 
claims folder.  There is no identified relevant evidence that 
has not been accounted for.  The veteran was afforded VA 
orthopedic examinations in April 2000, August 2004, and May 
2006 to determine the nature and severity of the lumbar spine 
disability.  He was afforded VA neurologic examinations in 
August 2004 and November 2004 to determined whether there was 
a neurological component to the service-connected lumbar 
spine disability.  Opinions as to the veteran's employability 
were also obtained.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

II.  Increased Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2006).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006). 



The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  

Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Rating criteria for intervertebral disc disease in effect 
from September 23, 2002 to September 25, 2003

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 

Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  


Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

Because the rating criteria for rating back disabilities 
changed during the pendency of the veteran's appeal, the 
question arises as to which set of rating criteria applies.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

Consideration of the former rating criteria for rating spine 
disabilities

In the July 2000 rating decision, the RO assigned a 40 
percent rating to the service-connected lumbar spine 
disability under Diagnostic Code 5292, limitation of motion 
of the lumbar spine, based upon findings of severe limitation 
of motion.  The medical evidence of record shows that the 
veteran has subjective complaints of chronic back pain with 
pain radiating down the right leg and occasionally radiating 
down the left leg.  VA examinations revealed objective 
findings of tenderness to deep palpation to the paravertebral 
regions, a slight limp on the right, and an antalgic gait.  
The VA examination reports establish that the veteran has 
severe limitation of motion of the lumbar spine with painful 
motion.  See the VA examination reports dated in April 2000, 
August 2004, November 2004, and May 2006.  There was evidence 
of mild muscle spasm upon examination in April 2000.  
Subsequent VA examination did not detect muscle spasm.  

The Board notes that with respect to the application of prior 
rating criteria, the currently assigned 40 percent evaluation 
is the maximum rating available under former Diagnostic Codes 
5292 and 5295 pertaining to limitation of motion in the 
lumbar spine and lumbosacral strain.  As noted above, the 
Court has held that there is no basis for a rating higher 
than the maximum schedular rating for additional limitation 
of motion due to pain or functional loss under the provisions 
of 38 C.F.R. §§ 4.40, 4.45 or 4.59.  See VAOPGCPREC 36-97; 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Consequently, 
those codes need not be discussed further.  A higher rating 
(60 percent) is, however, potentially available under former 
Diagnostic Code 5293, intervertebral disc syndrome. 

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 40 percent for 
the degenerative disc disease of the lumbar spine under 
former Diagnostic Code 5293 (in effect prior to September 25, 
2002).  There is no evidence of pronounced intervertebral 
disc disease.  The medical evidence characterizes the disc 
disease as mild, minimal, or moderate.  For instance, the 
November 1999 Magnetic Resonance Imaging (MRI) revealed 
minimal right foraminal disc bulge at L5-S1 level mildly 
deflecting the right S1 nerve root posteriorly.  The August 
2003 MRI revealed mild scattered osteogenic and discogenic 
disc degenerative changes with slight canal stenosis at L3-4 
and a small annular tear with mild asymmetric posterolateral 
disc bulging at L5-S1.  The May 2006 VA examination report 
indicates that the lumbar spine disability caused moderate 
functional impairment.  

There was evidence of muscle spasm upon the April 2000 VA 
examination.  There is evidence of characteristic pain and 
persistent symptoms, but there are no objective findings of 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc.  The veteran has undergone 
multiple VA examinations and he underwent several 
Electromyography tests (EMG) and Nerve Conduction Studies 
(NCS) in order to determine whether the service-connected 
degenerative disc disease caused neurological findings 
appropriate to the site of the diseased disc.  A Marc 2000 
EMG and NCS of the lower extremities was essentially negative 
and there was no evidence of nerve root lesion.  A September 
2004 EMG was normal except for minimal denervation in the 
right foot short toe extensors.  It was noted that this was a 
common isolated finding.  

A May 2000 VA neurological consultation record reflects a 
diagnosis of chronic low back pain and right leg pain with no 
lumbar radiculopathy on physical examination or on EMG.  The 
record indicates that the veteran was discharged from the 
neuro-surgery clinic and it was recommended that he undergo 
conservative management measures with his primary care 
physician.  An August 2001 report by Dr. T.W. indicates that 
the diagnosis was multi-level degenerative disc disease.  Dr. 
T.W. indicated that he did not see clear nerve root 
compression at any level on the 1999 MRI.  He indicated that 
he looked at the 2000 MRI report which indicates that there 
was no nerve root compression.     

The April 2000 VA orthopedic examination report indicates 
that the diagnosis was most likely chronic mechanical lumbar 
strain without significant evidence of peripheral neuropathy.  
Examination revealed that straight leg raising was negative.  
Deep tendon reflexes in the ankles were 2+.  There was no 
evidence of weakness or significant sensory abnormalities in 
the lower extremities.  

The August 2004 VA neurological examination report reveals 
that the neurologist noted that the symptoms suggested 
chronic daily radiculopathy for over a two year period but 
the examiner further noted that he would expect to see some 
atrophy.  Neurological examination revealed no atrophy or 
drift fasciculation.  Muscle strength was 5/5.  Sensory 
examination was normal.  Reflexes in the ankles was 2+.  The 
August 2004 VA orthopedic examination report indicates that 
the diagnosis was minimal scoliosis of the lumbar spine 
otherwise normal lumbar spine and negative left lumbar 
radiculopathy.  Examination revealed no muscle spasm. Muscle 
strength was 5/5.  Straight leg raising revealed discomfort 
at 90 degrees.  Sensory examination was normal.  There was no 
evidence of any weakness or fatigue.  There was mild 
incoordination due to the slight limp on the right.  

The November 2004 VA neurological examination report 
indicates that the neurologist concluded that he did not see 
enough information to make a diagnosis of peripheral 
neuropathy.  The neurologist indicated that there was no 
clinical evidence upon examination in August 2004 or upon the 
current examination that demonstrated peripheral neuropathy.  
The VA neurologist reviewed the findings of the veteran's 
primary care physician, Dr. E. C.  The VA neurologist noted 
that the only basis for Dr. E. C.'s finding of neuropathy was 
the minor abnormalities on EMG testing because the 
examination by Dr. E.C. revealed no evidence of neurological 
abnormalities.  The VA neurologist found no underlying 
etiologic agent.  Examination revealed no muscle spasm.  
Muscle strength was 5/5.  Straight leg raising was negative.  
Sensory examination was normal.  There was no evidence of any 
weakness or fatigue.    

The May 2006 VA examination report indicates that the 
examiner, a Board-certified orthopedist, concluded that there 
was no EMG evidence of right lumbosacral radiculopathy or 
peripheral neuropathy of both lower extremities.  Physical 
examination revealed that straight leg raising was negative.  
Muscle strength was 5/5.  Sensory testing was normal.  There 
was no weakness or fatigability.  The veteran has slight 
incoordination due to the slight limp on the right.        

The Board notes that the veteran's primary care physician, 
Dr. E. C., at the VA medical facility in Arizona, has 
diagnosed radiculopathy on the right.  A September 2003 VA 
treatment record indicates that Dr. E. C. examined that 
veteran and reviewed the EMG findings.  Physical examination 
revealed that on straight leg raise, the veteran was 
uncomfortable at 45 degrees on the right.  It was noted that 
this referred to pain in the low back.  Straight leg raise on 
the left was negative.  There was no evidence of atrophy.  
Sensation was intact and motor strength was within normal 
limits.  The impression was back and bilateral lower 
extremity pain, suspect bilateral radiculopathies much worse 
on the right than the left in the L5-S1 distribution, and 
cannot rule/out motor polyneuropathy.  A November 2003 VA 
treatment record indicates that the diagnosis was chronic 
discogenic back pain with radiculopathies versus neuropathy 
versus both.  A May 2004 VA treatment record notes that the 
impression was suspect mild motor polyneuropathy plus/minus 
spinal involvement.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board does not question Dr. E. C.'s skill or expertise as 
a physician.  However, the Board finds that the VA medical 
opinions dated in April 2000, August 2004, November 2004, and 
May 2006 to have greater evidentiary weight.  The VA 
examiners, as neurologists and orthopedists, have greater 
expertise to evaluate the data, including EMG and MRI 
findings, and to render a medical opinion as to whether there 
is objective evidence of neurological findings caused by the 
degenerative disc disease.  Furthermore, the VA examiners 
reviewed the claims folder and the veteran's entire medical 
history before rendering a medical opinion.  The VA examiners 
reviewed and compared the various EMG findings, MRI reports, 
and x-ray examinations before reaching their conclusion that 
the veteran did not have radiculopathy or neuropathy due to 
the degenerative disc disease.  Other factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Hernandez- Toyens, supra; Prejean, supra.  
The Board also points out the VA neurologist who conducted 
the November 2004 VA examination reviewed, cited to, and 
considered the conclusions of Dr. E.C., and the neurologist 
still concluded that there was not enough evidence to make a 
diagnosis of peripheral neuropathy.  The Board finds that the 
VA medical opinions dated in April 2000, August 2004, 
November 2004, and May 2006 have greater evidentiary weight 
than the opinions by Dr. C. and this medical evidence 
establishes that the veteran does not have peripheral 
neuropathy or radiculopathy due to the service-connected 
degenerative disc disease. 

Thus, the Board finds that a disability evaluation in excess 
of 40 percent for the lumbar spine disability is not 
warranted under the former provisions of Diagnostic Code 5293 
because there is no evidence of pronounced disc disease with 
persistent symptoms compatible with sciatic neuropathy with 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board has also considered the revised provisions of 
Diagnostic Code 5293.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The treatment records 
show that the veteran has complaints of constant pain in the 
low back pain with radiating pain to the lower extremities.  
However, there is no evidence in the treatment records of 
physician prescribed bed rest and treatment.  The April 2000 
VA examination report notes that the veteran reported that he 
only missed three weeks of work in the past year due to the 
back pain.  The August 2004 orthopedic examination report 
indicates that from September 2002 to present, the veteran 
had no prescribed bed rest or incapacitating episodes, and 
that the veteran had been advised to be active.  The May 2006 
VA orthopedic examination report notes that the veteran did 
not have any incapacitating episodes in the past 12 months.  
As noted above, while the veteran has complaints of bilateral 
leg pain, the VA examinations did not identify a separate 
neurological disability due to the service-connected lumbar 
spine disability.  Thus, the Board finds that a disability 
evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine is not warranted under the 
revised provisions of Diagnostic Code 5293.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective from September 23, 
2002 to September 25, 2003).

Consideration of the revised rating criteria effective from 
September 26, 2003

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 40 percent for the 
degenerative disc disease of the lumbar spine under the 
revised rating criteria for spine disabilities in effect from 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243 (2006).  In order for a rating in excess of 
40 percent to be assigned under the revised rating criteria, 
the evidence must establish unfavorable ankylosis of the 
entire thoracolumbar spine or the entire spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5242 (2006).  The medical 
evidence of record does not document unfavorable ankylosis of 
the spine.  As discussed in detail above, the VA examinations 
and other medical evidence of record establish that the 
veteran has severe limitation of motion of the lumbar spine.  
There is no ankylosis.   

A rating in excess of 40 percent is not warranted under 
Diagnostic Code 5243.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  The evidence does not 
establish that the service-connected lumbar spine disability 
causes incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The treatment 
records show that the veteran has complaints of constant pain 
in the low back pain with radiating pain to the lower 
extremities.  However, there is no evidence in the treatment 
records of physician prescribed bed rest and treatment.  The 
April 2000 VA examination report notes that the veteran 
reported that he only missed three weeks of work in the past 
year due to the back pain.  The August 2004 orthopedic 
examination report indicates that from September 2002 to 
present, the veteran had no prescribed bed rest or 
incapacitating episodes, and that the veteran had been 
advised to be active.  The May 2006 VA orthopedic examination 
report notes that the veteran did not have any incapacitating 
episodes in the past 12 months.  As noted above, while the 
veteran has complaints of bilateral leg pain, the VA 
examinations did not identify a separate neurological 
disability due to the service-connected lumbar spine 
disability.  Thus, the Board finds that a disability 
evaluation in excess of 40 percent for degenerative disc 
disease of the lumbar spine is not warranted under Diagnostic 
Code 5243.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In conclusion, the Board concludes that the preponderance of 
the evidence is against a disability evaluation in excess of 
40 percent for the service-connected degenerative disc 
disease of the lumbar spine under the former and revised 
rating criteria for spine disabilities.   



III.  Total rating based upon individual unemployability due 
to service-connected disabilities

Legal Criteria

Total disability meriting a 100 percent schedular rating 
exists "when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  
38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the schedular 
disability rating is less than 100 percent, a total rating 
due to individual unemployability may nonetheless be assigned 
if a veteran is rendered unemployable as a result of service-
connected disabilities, provided that certain regulatory 
requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 
4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual income...."  Other factors to be 
considered in determining whether a veteran is unemployable 
are his level of education, his employment history, and his 
vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 
221, 223 (1992).  However, advancing age, any impairment 
caused by conditions that are not service connected, and 
prior unemployability status must be disregarded when 
determining whether he currently is unemployable.  38 C.F.R. 
§ 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Analysis

Service connection is in effect for degenerative disc disease 
of the lumbar spine which is rated as 40 percent disabling.  
Consequently, the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16(a), for consideration for a 
total unemployability rating on a schedular basis.  

Where the percentage requirements are not met, entitlement to 
the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  
Factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder, supra.   

In accordance with 38 C.F.R. § 4.16(b), the Board has 
considered whether the veteran's claim for a total rating 
based on unemployability due to service-connected 
disabilities should be referred to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1).   

According to the evidence on file, the veteran has a high 
school education.  He has work experience as a custodial 
worker, maintenance man, manager of a truck rental company, 
truck tire repairman, and delivery person.  The veteran 
asserts that he is unable to work as a custodian due to his 
service-connected degenerative disc disease.  Specifically, 
the veteran asserts that he can no longer work due to the 
back pain.  The veteran indicated that his back disability 
first affected his fulltime employment in December 1999 and 
he last worked full time in July 2000.   

The medical evidence of record does not establish that the 
veteran's service-connected lumbar spine disability precludes 
him from securing and following a substantially gainful 
occupation.  The medical evidence shows that the service-
connected degenerative disc disease causes moderate 
functional impairment and that the veteran would not be able 
to be employed in a position which requires bending more than 
4 or 5 times an hour or lifting over 30 pounds.  

In a June 2000 report, Dr. C.H. indicated that the veteran 
had a limitation of bending and he was not able to bend more 
than 4 or 5 times a hour and he was not able to lift an 
object of more than 30 pounds.  The August 2004 VA 
neurological examination report indicates that the 
neurologist considered whether the service-connected 
degenerative disc disease affected the veteran's ability to 
work.  The neurologist opined that the veteran would be able 
to return to work short of heavy lifting with frequent 
position changes since he is doing the equivalent of mild to 
moderate work at home as it relates to housework, computer 
work, leather work, and walking.  The neurologist noted that 
it was not clear that anything beyond heavy lifting and 
bending made the pain worse, but the veteran did relate that 
he had to change positions frequently meaning that he cannot 
be on his feet all day or sitting all day.   

The VA orthopedist who conducted the orthopedic examination 
in August 2004 indicated that there was no evidence to 
substantiate the claim for a total rating due to individual 
unemployability.  The May 2006 VA orthopedic examination 
report indicates that the orthopedist concluded that the 
veteran's service-connected degenerative disc disease of the 
lumbar spine caused moderate functional impairment.  This is 
medical evidence which establishes that the veteran is able 
to work in substantially gainful employment which does not 
require bending or heavy lifting.  

The Board notes that in August 2001, the Social Security 
Administration (SSA) found the veteran was unable to perform 
his past relevant work and was unable to engage in any 
substantial gainful activity due to the lumbar spine 
disability.  In the August 2001 decision, the SSA indicated 
that the veteran did not have an impairment or combination of 
impairments that meets or equals the criteria of any listed 
impairment.  SSA noted, however, that a determination must be 
made as to whether the veteran has residual functional 
capacity to perform the requirements of his past relevant 
work or can adjust to other work.  The SSA found that the 
written evidence established that the veteran retained the 
residual functional capacity to perform no exertional work.  
However, when considering the veteran's subjective 
complaints, the SSA concluded that the veteran is unable to 
perform his past relevant work and to engage in substantial 
gainful activity.  The SSA noted that the veteran's former 
work consisted as a maintenance custodian and general laborer 
which required medium to heavy exertion, and since the 
veteran is unable to perform his past relevant work, he is 
unable to engage in any substantial gainful activity.  The 
SSA found the veteran to be disabled from July 31, 2000.  

In support of his claim for a total rating based upon 
individual unemployability, the veteran also submitted a 
statement from his former manager and reports from private 
physicians.  In the July 2000 statement, the manager 
indicated that the veteran was unable to perform the duties 
of a recreation maintenance worker due to the veteran's 
physical limitations.  In an August 2001 report, Dr. T.W. 
stated that until the past year, the veteran had been able to 
work in maintenance doing fairly heavy work, but the veteran 
had been out of work for the past year due to an increase in 
pain.  Dr. T.W. stated that the veteran's ability to work 
will be related to how well his pain could be controlled.  
Dr. T.W. stated that the veteran could not ride in a car or 
sit at a computer for more than one hour without having 
severe back pain.  Dr. T.W. was not certain that the veteran 
could work in any gainful position.  A September 2003 VA 
treatment record indicates that Dr. E.C., the veteran's 
primary care physician, stated that the veteran was 
permanently and totally disabled.  

The Board notes that the decision of the SSA is not 
controlling on VA.  See Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).  It appears from the SSA decision that the SSA 
placed great weight upon the veteran's subjective complaints 
of back pain when rendering its determination.  However, the 
Board places greater weight upon the findings and conclusions 
of the VA examinations in August 2004 and May 2006 which 
establish that the veteran would be able to work in a 
position that did not require heavy lifting, that the veteran 
has moderate functional impairment due to the service-
connected lumbar spine disability, and that he was able to 
perform mild to moderate work.  The Board notes that it is 
clear from the VA examination reports that the VA examiners 
considered the veteran's subjective complaints of pain.  

The Board also finds the August 2004 and May 2006 VA medical 
opinions to be more probative than the medical opinions dated 
in August 2001 and September 2003.  The VA medical opinions 
address the veteran's current ability to be employed and 
consider the veteran's current activities and functional 
abilities when making this determination.  

Regarding the veteran's work history, the Board finds that 
the evidence shows that the veteran does have some sedentary 
work experience.  He has work experience as a manager of a 
truck rental company (see the January 1993 application for an 
increased rating compensation based upon unemployability).  
There is medical evidence that the veteran can perform non-
exertional tasks such as housework, computer work, and 
leather work (see the August 2004 neurological examination 
report).  The Board places great weight of probative value on 
the findings of the VA examinations dated in 2004 and 2006.  

The veteran's service-connected degenerative disc disease of 
the lumbar spine clearly has an impact on his industrial 
adaptability, as evidenced by the 40 percent rating assigned 
to this disability.  However, the evidence does not support 
the contention that this disability, standing alone, causes 
total unemployability.  The medical evidence of record shows 
that the service-connected degenerative disc disease of the 
lumbar spine restricts the veteran's ability to perform heavy 
lifting.  However, there is objective medical evidence which 
establishes that the veteran is able to perform work that 
does not require heavy lifting.  There is objective medical 
evidence which establishes that the veteran could perform 
sedentary tasks such as computer work, house work, and 
leather work, and the veteran is currently performing these 
tasks at home.  There is no objective medical evidence which 
establishes that the veteran could not perform a sedentary 
task.  When considering the veteran's level of education and 
previous work experience, the Board finds that the service-
connected disability does not preclude the veteran from all 
forms of substantially gainful employment.  

The medical evidence demonstrates that the veteran's service 
connected disabilities do not preclude the veteran from 
securing or following substantially gainful employment.  The 
medical evidence indicates functional impairment, which 
undoubtedly limits the veteran's employment options, but the 
record does not support his claim that he is unable to work 
due solely to his service-connected disabilities.  Therefore, 
the Board concludes that the veteran's claim for total rating 
based on unemployability due to service-connected 
disabilities does not warrant referral to the Director of the 
VA Compensation and Pension Service for extra-schedular 
consideration.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the claim of entitlement to total rating based on 
unemployability due to service-connected disabilities, and 
the claim is denied.  




ORDER

Entitlement to a disability evaluation in excess of 
40 percent for degenerative disc disease of the lumbar spine 
is not warranted and the appeal is denied.  

Entitlement to total rating based on unemployability due to 
service-connected disabilities is not warranted.  The appeal 
is denied.   



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


